Citation Nr: 0504174	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  02-09 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for dermatitis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, where the RO, among other things, granted 
service connection for dermatitis and PTSD and assigned 10 
and 30 percent disability evaluations, respectively, 
effective November 16, 2001. 

As the veteran is appealing the initial assignment of the 
disability ratings for his service-connected dermatitis and 
PTSD, the issues have been framed as those listed on the 
front page of this decision.   See Fenderson v. West, 12 Vet. 
App. 119, 125- 126 (1999).


REMAND

Dermatitis

The Board notes that the criteria used to evaluate 
disabilities involving the skin were amended in August 2002.  
See 67 Fed. Reg. 49,590-49,599 (Jul. 31, 2002).  The 
veteran's dermatitis has been evaluated by the RO under 
38 C.F.R. § 4.118, Diagnostic Code 7806, as analogous to 
rating disabilities involving eczema.  
See 38 C.F.R. § 4.118 (2002).  The rating criteria for 
evaluating disabilities under this diagnostic code were 
changed in the revision of the regulations.  38 C.F.R. 
§ 4.118 (2004).  The veteran has not been afforded with 
notice of this change in regulations and his service-
connected disability has not been evaluated by the RO under 
the amended criteria.  The issue is being remanded to the RO 
to provide for an opportunity of an assessment of the 
veteran's disability under both the prior and amended 
regulations.  

Moreover, additional development of the medical evidence is 
required as a result of the changes in the rating criteria.  
The Board finds that scheduling another VA skin examination 
would be appropriate because, although the veteran was 
afforded a VA skin examination in January 2002, the record 
does not contain a examination that takes into account the 
new criteria established to rate skin disabilities, such as 
the location and extent of the body affected by the service-
connected dermatitis or whether it requires corticosteroids 
or other immunosuppressive drugs.  See 67 Fed. Reg. 49,596-99 
(July 31, 2002) (codified at 38 C.F.R. § 4.118).  As the 
current evidence of record is insufficient to rate the 
veteran's dermatitis under the new rating criteria, the 
veteran should be afforded a new VA examination that 
evaluates the veteran's symptomatology in terms pertinent to 
the rating criteria that were in effect when the veteran 
filed his claim, as well as the rating criteria as amended 
during the pendency of his appeal.  

In addition, in a May 2002 report, T. H. B., D.O., reported 
that the veteran had been his patient since January 19, 2001.  
Dr. B. indicated that he had treated the veteran on a monthly 
basis for asteatotic dermatitis, which was controlled with 
topical and oral anti-inflammatory medicines as well as 
intramuscular injections.  In order to ensure that the 
veteran's claim for an initial evaluation in excess of 10 
percent for service-connected dermatitis is adjudicated on 
the basis of a complete evidentiary record, an attempt should 
be made to obtain these records. 

PTSD

Concerning his claim for a higher evaluation for service-
connected PTSD, the Board notes that the veteran was examined 
by VA in January 2002.  A review of that examination report 
reveals that the veteran reported being depressed and 
hypervigilant.  He maintained that he had had thoughts of 
suicide and that he was socially isolated.  On mental status 
evaluation, the veteran had a depressed affect and mood.  
There was no evidence of any hallucinations, delusions, or 
suicidal ideation.  He was alert and oriented in all spheres.  
His speech was of a normal form and rate.  There was no 
evidence of any thought disorder.  The veteran's recall was 
intact.  The examiner noted that the veteran was employed 
full time as a technical support analyst and that he was on 
his second marriage.  A diagnosis of PTSD was recorded.  A 
Global Assessment Functioning (GAF) score of 62 was assigned.  
The examiner concluded that the veteran's PTSD had caused him 
mild psychosocial and occupational functioning.  

In an August 2002 statement to the RO, the veteran maintained 
that his service-connected PTSD had worsened.  In support of 
his claim, he submitted private examination reports, dated in 
September and November 2002, reflecting that he had panic 
attacks, the frequency of which was not indicated, a high 
level of anxiety, a flattened affect, and low self-esteem.  
Such findings raise questions about whether the veteran would 
meet the criteria for greater compensation.  Consequently, in 
light of the allegation of worsening since the last 
examination, and in order to assist the veteran in obtaining 
evidence that might provide a basis for an award greater than 
30 percent, another VA psychiatric examination is required. 

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that have not 
been previously secured and associate 
them with the claims folder, to 
specifically include all clinical reports 
from T. H. B., D.O., from January 2001 to 
the present.  

2.  The veteran should be scheduled for a 
VA skin examination to determine the 
severity of his service-connected 
dermatitis.  The claims folder, along 
with any additional evidence obtained 
pursuant to the requests above, should be 
made available to the examiner for 
review.  Clinical findings should be 
elicited so that both the old and new 
rating criteria may be applied.  See 
38 C.F.R. § 4.118 (2002); 38 C.F.R. § 
4.118 (2004).  In particular, the 
examiner should specify the location and 
extent of the veteran's dermatitis in 
terms of a percentage of the body and a 
percentage of exposed areas, and the 
frequency that systemic therapy, such as 
corticosteroids or immunosuppressive 
drugs, have been required during the past 
12-month period.  The examiner should 
also specifically note the extent that 
the veteran's dermatitis involves 
disfigurement of the head, face, eyelids, 
or neck.  Scarring due to dermatitis, if 
any, should be described in detail.  The 
examiner should take into account flare-
ups the veteran may experience during the 
year.  The rationale for all opinions 
should be explained in detail.  If the 
examiner provides an opinion that is 
contrary to one already of record, the 
examiner should point to specific 
findings and/or medical authority to 
explain why his or her opinion differs 
from the opinion(s) already of record.  
In this regard, the examiner should 
comment on the findings made at the 
January 2002 VA examination.

3.  The veteran should also be afforded a 
comprehensive VA psychiatric examination 
to determine the current severity of 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's previous VA and 
private psychiatric examination reports, 
prepared in January, September, and 
November 2002.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings and address the presence or 
absence of the criteria set forth in 38 
C.F.R. § 4.130 (2004) (General Rating 
Formula for Mental Disorders).  The 
examiner should also provide a full 
multi-axial evaluation, to include the 
assignment of a numerical score on the 
GAF scale.  It is imperative that the 
examiner include an explanation of the 
significance of the assigned numerical 
score relative to the appellant's ability 
to work.  Furthermore, the examiner 
should provide an opinion as to the 
degree of industrial impairment due to 
the appellant's service-connected PTSD.  
Social impairment, as it affects 
industrial adaptability, should also be 
discussed.  

4.  Thereafter, the RO should review the 
claims file and take all proper measures 
to ensure compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA.  The RO should also ensure that 
the VA examination reports address all 
questions asked.  If they do not, they 
must be returned to the examiner(s) for 
corrective action.

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the rating issues on 
appeal.  The RO should consider whether 
staged ratings are appropriate in 
accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  If the benefits 
sought are not granted, the veteran and 
his attorney should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  The 
supplemental statement of the case should 
specifically refer to the new rating 
criteria for evaluating diseases of the 
skin.  38 C.F.R. § 4.118 (2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

